DETAILED ACTION
Allowable Subject Matter
Claims 1-3 and 5-10 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique feature of the fastening crown comprises a receiving groove for receiving the end of the moving part, the moving part advantageously being glued to the receiving groove. The closest prior art, Chou, U.S. Publication No. 2016/0127832 discloses the moving part [13] being glued to the crown (upper surface of [41]), but does not disclose or suggest a groove for receiving the end of the moving part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Examiner, Art Unit 2653